Citation Nr: 1509122	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-03 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to May 3, 2011 and 50 percent disabling since November 20, 2012.


REPRESENTATION

Veteran represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969, including service in the Republic of Vietnam.  He is a recipient of the Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

The service-connected PTSD was initially assigned a 10 percent disability rating in the July 2011 rating decision, effective May 3, 2011.  In December 2012, the RO increased the assigned rating to 30 percent, effective May 3, 2011 and assigned a rating of 50 percent, effective November 20, 2012.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In February 2013, after the requisite period for filing a timely substantive appeal had expired, the Veteran submitted a substantive appeal.  An additional VA examination was afforded the Veteran in April 2014, and later that month the RO issued a supplemental statement of the case (SSOC) and the issue was certified to the Board in May 2014.  The Veteran was scheduled to appear for a video-conference hearing before a Veterans Law Judge in September 2014.  In August 2014, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).  The Board finds that VA waived the time requirement for filing a substantive appeal by affording the Veteran an additional examination, issuing a SSOC after the Veteran failed to submit a timely substantive appeal, scheduling a hearing, and certifying the issue to the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that unlike a NOD, the filing of a substantive appeal is not jurisdictional in nature).  Accordingly, VA waived the time requirement for filing the substantive appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than the current 30 and 50 percent evaluations reflect.  See Veteran's notice of disagreement (NOD) dated August 2011.  He additionally contends that he is unable to obtain and/or maintain gainful employment as a result of his service-connected PTSD.  See e.g., Veteran's application for increased compensation based on unemployablity form with Veteran's submitted statements dated December 2014.

The Veteran was afforded VA examinations in July 2011, November 2012, and April 2014 as to his service-connected PTSD.  The Veteran reported that he is a "workaholic," and he is currently self-employed as an environmental and energy consultant since 2006.  The July 2011 VA examiner opined that there is no total occupational and social impairment due to the Veteran's PTSD.  Further, "there is no job impairment;" however, his socialization and leisure activities have suffered due to his tendency to be cautious with others.  The July 2011 VA examiner noted that the Veteran was in an outpatient behavioral health treatment program.  The November 2012 and April 2014 VA examiners noted that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, but the examiners did not render a more detailed opinion as to the Veteran's employability.

In December 2014, the Veteran submitted an application for an increased compensation based on unemployablity and indicated that his PTSD, and other service-connected disabilities, have negatively impacted his employment since December 2010.  The Veteran indicated that additional information was listed in his vocational rehabilitation education binder.  Furthermore, the Veteran listed multiple private medical providers that have treated him for his PTSD. 

Accordingly, the Board finds that the evidence is unclear concerning the current nature and extent of the Veteran's service-connected PTSD and its impact on his employability; a contemporaneous examination is therefore needed.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be address if the possibility of the Veteran's unemployability is raised by the record).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

As noted above, the Veteran has identified vocational rehabilitation records and several relevant treatment providers that have treated him for his service-connected PTSD.  Currently, his vocational rehabilitation records and private treatment records are not associated with his claims file.  These outstanding records are pertinent to the Veteran's claim and; thus, while on remand, all outstanding records should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thereafter, all outstanding records should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

2.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. John F. Hertiage, as well as any other private doctor who has treated the Veteran's PTSD since May 2011.  

Obtain VA treatment records from the Wilmington VA Medical Center, as well as VA outpatient behavioral treatment records, and any other VA treatment records that are pertinent to his service-connected PTSD claim since September 2013.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the score.  Also, the examiner should opine as to the effect of his service-connected PTSD on his  ability to obtain and maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Readjudicate the claim remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


